DETAILED ACTION
Amendment received 27 July 2022 is acknowledged.  Claims 1-7 are pending and have been considered as follows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Lang (US Pub. No. 2011/0200406) in view of Kranz (US Pub. No. 2013/0166071).

As per Claim 1, Lang discloses a robot machining system (1) (Fig. 1; ¶27-29) comprising:
a first robot (7) comprising a rotationally driven (as per “drilling tool” in ¶43) machining tool (9) (Fig. 1; ¶27, 36, 43);
a second robot (3) comprising a hand (13) attached to an arm end (23) thereof, wherein the hand (13) grips a workpiece (2) (Fig. 1; ¶27-33),
a sensor (as per “associated measuring sensors” in ¶42) disposed in at least one of [the first robot] and the second robot (as per “pivot members 19 to 23” in ¶42); and
a controller (52) that controls at least one of the first robot (7) and the second robot (3) in accordance with the data detected by the sensor (as per “associated measuring sensor” in ¶42) (Figs. 1, 3; ¶41-42), and
wherein the controller (52) maintains a contact state (as per “positioned relative to the tool” in ¶42) during machining of the workpiece (2) by the machining tool (9) (Figs. 1, 3; ¶41-44).
Lang does not expressly disclose:
wherein the sensor is a force sensor that detects a force acting between the first robot and the second robot when the workpiece is being machined by the machining tool;
wherein the controller controls in accordance with the force detected by the force sensor;
wherein one of the first robot and the hand is provided with guide surfaces that extend along a direction in which the first robot and the hand are relatively moved when the workpiece is machined by the machining tool;
wherein the other of the first robot and the hand is provided with guided portions that are brought into contact with the guide surfaces when the workpiece is machined by the machining tool; and
wherein the contact state is between the guide surfaces and the guided portions.
Kranz discloses a control system (11) for a robot (10) in which a tool (33) performs work on a workpiece (3) by extending the tool (33) through an opening (51) of a template (50) that is fixed to the workpiece (3) (Figs. 1-2, 7; ¶31-39, 48, 53-54).  The robot (10) includes a sensor system (18) with which the control system (11) performs force control and/or force regulation of the robot (10) (Fig. 1; ¶35-36, 57-61).  The robot (10) further includes support device (7) having a sleeve (47) that is adapted to slide into and engage with the opening (51) of the template (50) (Figs. 1, 7; ¶32-33, 48-55).  In operation, the sleeve (47) engages the template (50) at the opening (51) and the tool (33) is fed through the template (50) via the sleeve (47) to perform work on the workpiece (33) (Fig. 7; ¶48-55).  In this way, the system facilitates support and positioning (¶15).  Like Lang, Kranz is concerned with robot control systems.
Therefore, from these teachings of Lang and Kranz, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kranz to the system of Lang since doing so would enhance the system by facilitating support and positioning.  Applying the teachings of Kranz to the system to the system of Lang would involve a system:
wherein a force sensor (18 as per Kranz) detects a force acting between the robot (3 as per Lang) and the machining device (7 as per Lang) when the workpiece (3 as per Kranz) is being machined by the machining tool (9 as per Lang);
wherein the control device (52 as per Lang as modified in view of 11 as per Kranz) controls in accordance with the force detected by the force sensor (18 as per Kranz);
wherein one of the machining device and the hand (as per 13 of Lang holding workpiece 3 of Kranz fixed to template 50 of Kranz) is provided with guide surfaces (as per opening 51 of Kranz) that extend along a direction in which the machining device (7 of Lang) and the hand (as per 13 of Lang holding workpiece 3 of Kranz fixed to template 50 of Kranz) are relatively moved when the workpiece (workpiece 3 of Kranz) is machined by the machining tool (9 of Lang);
wherein the other of the machining device (7 of Lang modified to include sleeve 47 of Kranz) and the hand is provided with guided portions (as per outer surface of sleeve 47 of Kranz) that are brought into contact with the guide surfaces (as per opening 51 of Kranz) when the workpiece (3 of Kranz) is machined by the machining tool (9 of Lang); and
wherein the contact state is between the guide surfaces (as per opening 51 of Kranz) and the guided portions (as per outer surface of sleeve 47 of Kranz).

As per Claim 2, the combination of Lang and Kranz teaches or suggests all limitations of Claim 1.  Lang further discloses wherein the machining tool (9) is attached to an arm end (41) thereof of the first robot (7) (Fig. 1; ¶27, 36, 38, 41-43).

As per Claim 3, the combination of Lang and Kranz teaches or suggests all limitations of Claim 1.  Lang further discloses wherein:
the machining tool (9) comprises a milling cutter (“milling” in ¶43).
Lang does not expressly disclose wherein the guide surfaces are two mutually orthogonal surfaces against which the guided portions are abutted in a first direction along a rotation axis of the milling cutter and a second direction orthogonal to the first direction.
See rejection of Claim 1 for discussion of teachings of Kranz.  Kranz discloses an embodiment in which the tool (33) is a drilling element (5) (¶34).  Kranz further discloses an embodiment in which the tool (33) pertains to milling (¶34).  To the extent that the opening (50) and sleeve (47) configuration of Kranz is adapted to drilling, Kranz further teaches embodiments in which the opening (50) and sleeve (47) configuration is adapted to milling.
Therefore, from these teachings of Lang and Kranz, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kranz to the system of Lang since doing so would enhance the system by facilitating support and positioning.  According to Kranz, adapting the system to perform milling is a matter of design choice.

As per Claim 4, the combination of Lang and Kranz teaches or suggests all limitations of Claim 1.  Lang further discloses wherein:
the machining tool (9) comprises a drill (¶43).
Lang does not expressly disclose wherein:
the guide surface is an inner circumferential surface of a hole that extends in a direction along a rotation axis of the drill; and
the guided portion is an outer circumferential surface of a columnar portion having a shape that fits into the hole.
See rejection of Claim 1 for discussion of teachings of Kranz.  Kranz further discloses wherein:
the guide surface (as per opening 51) is an inner circumferential surface of a hole (51) that extends in a direction along a rotation axis of the drill (5) (Figs. 1, 7; ¶32-33, 48-55); and
the guided portion (as per outer surface of sleeve 47) is an outer circumferential surface of a columnar portion having a shape that fits into the hole (51) (Figs. 1, 7; ¶32-33, 48-55).
Therefore, from these teachings of Lang and Kranz, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kranz to the system of Lang since doing so would enhance the system by facilitating support and positioning.

As per Claim 5, the combination of Lang and Kranz teaches or suggests all limitations of Claim 1.  Lang does not expressly disclose wherein the guide surfaces and the guided portions have shapes that allow contact therebetween from before machining to completion of machining of the workpiece by the machining tool.
See rejection of Claim 1 for discussion of teachings of Kranz.  Kranz further discloses wherein the guide surfaces (as per opening 51) and the guided portions (as per outer surface of sleeve 47) have shapes that allow contact therebetween from before machining to completion of machining of the workpiece (3) by the machining tool (33) (Figs. 1-2, 7; ¶31-39, 48-55).
Therefore, from these teachings of Lang and Kranz, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kranz to the system of Lang since doing so would enhance the system by facilitating support and positioning.

As per Claim 6, the combination of Lang and Kranz teaches or suggests all limitations of Claim 1.  Lang further discloses the first robot (7) and the hand (13) being relatively moved (as per “positioned relative to the tool” in ¶42) (Figs. 1, 3; ¶41-44).
Lang does not expressly disclose wherein the guided portions move with respect to the guide surfaces in the direction by the first robot and the hand being relatively moved.
See rejection of Claim 1 for discussion of teachings of Kranz.  Kranz further discloses wherein the guided portions (as per outer surface of sleeve 47) move with respect to the guide surfaces (as per opening 51) in the direction by being relatively moved (as per “inserts the processing tool (1) in a stretched position into a passage opening (51) and fixes itself there via the support and clamping means (7, 46)” in ¶55)  (Figs. 1, 7; ¶32-33, 48-55).
Therefore, from these teachings of Lang and Kranz, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kranz to the system of Lang since doing so would enhance the system by facilitating support and positioning.

As per Claim 7, the combination of Lang and Kranz teaches or suggests all limitations of Claim 1.  Lang does not expressly disclose wherein a state of contact between the guide surfaces and the guided portions, which relatively move with respect to each other in the direction, is maintained in accordance with the force detected by the force sensor.
See rejection of Claim 1 for discussion of teachings of Kranz.  Kranz further discloses wherein a state of contact between the guide surfaces (as per opening 51) and the guided portions (as per outer surface of sleeve 47), which relatively move (as per “inserts the processing tool (1) in a stretched position into a passage opening (51) and fixes itself there via the support and clamping means (7, 46)” in ¶55) with respect to each other in the direction (Figs. 1, 7; ¶32-33, 48-55), is maintained in accordance with the force detected by the force sensor (18) (Fig. 1; ¶35-36, 57-61).
Therefore, from these teachings of Lang and Kranz, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Kranz to the system of Lang since doing so would enhance the system by facilitating support and positioning.

Response to Arguments
Applicant's arguments filed 26 July 2022 have been fully considered as follows.

Applicant argues that the objection to the Drawings should not be maintained in view of the amendments (page 5 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the objection is not maintained.

Applicant argues that claim interpretation under 35 USC 112(f) is improper in view of the amendments (page 5 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, claim interpretation under 35 USC 112(f) is not maintained.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Lang et al. fails to describe the following, presently claimed features: (1) a force sensor disposed in at least one of the first robot and the second robot, wherein the force sensor detects a force acting between the first robot and the second robot when the workpiece is being machined by the machining tool;  (2) a controller that controls at least one of the first robot and the second robot in accordance with the force detected by the force sensor; (3) wherein one of the first robot and the hand is provided with guide surfaces that extend along a direction in which the first robot and the hand are relatively moved when the workpiece is machined by the machining tool;  (4) wherein the other of the first robot and the hand is provided with guided portions that are brought into contact with the guide surfaces when the workpiece is machined by the machining tool; and  (5) wherein the controller maintains a contact state between the guide surfaces and the guided portions during machining of the workpiece by the machining tool” (page 7-8 of Amendment).  However, no rejection involves an assertion that Lang individually discloses the listed features.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Lang et al. does not describe a force sensor nor does it describe any guide surfaces” (page 8 of Amendment).  However, no rejection involves an assertion that Lang individually discloses a force sensor as claimed or guide surfaces as claimed.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because: “Lang et al. does not appear to describe [‘associated measurement sensors’]” in that “there are ‘measuring sensors’ described by the reference that are associated with the pivot members 19-23” but “These appear to be nothing more than position sensors” and “Position sensors are not force sensors that are capable of measuring the forces between the cooperating robots” and, therefore, “At least for this reason alone, the Applicant respectfully disputes that Lang et al. is suitable to support a rejection for obviousness” (page 8 of Amendment).  However, no rejection involves an assertion that Lang individually discloses the claimed force sensors.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because: “While it does appear that Kranz et al. includes a sensor system 18 that is capable of controlling the force(s) applied to the members 12, 13, 14, 15 that are movable around the robot axes 1-VII, the operation of the robot 10 is quite different from the claimed invention” in that “Kranz et al. does not describe a system that involves any cooperation between two robots” and as such “Kranz et al. does not discuss any system where a force sensor that detects a force acting between a first robot and a second robot when the workpiece is being machined by the machining tool” and instead “the sensors merely detect torques acting on the members 12, 13, 14, 15.” (page 11 of Amendment).  However, no rejection involves an assertion that Kranz individually describes a system that involves cooperation between two robots and no rejection involves an assertion that Kranz individually discloses a force sensor that detects a force acting between a first robot and a second robot when the workpiece is being machined by the machining tool as claimed.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 103 should not be maintained because “Since Kranz et al. describes an operation that differs from the claimed operation, the Applicant respectfully submits that the Examiner's assertion that the robot 10 includes a sensor system 18 with which the control system 11 performs force control and/or force regulation of the robot 10 is not appropriate here” (page 11 of Amendment).  However, no rejection involves an assertion that Kranz individually discloses the claimed operation.  Accordingly, Applicant’s argument is not relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hailey (US Patent No. 4,332,066), Miegel (US Pub. No. 2008/0114492), and Kunisaki (US Pub. No. 2018/0104826) disclose robot control systems and/or machining control systems.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747. The examiner can normally be reached M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664